
	
		II
		110th CONGRESS
		1st Session
		S. 2278
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mr. Durbin (for himself,
			 Mr. Obama, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To improve the prevention, detection, and treatment of
		  community and healthcare-associated infections (CHAI), with a focus on
		  antibiotic-resistant bacteria.
	
	
		1.Short titleThis Act may be cited as the
			 Community and Healthcare-Associated
			 Infections Reduction Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Effective
			 antibiotics have transformed the practice of medicine and saved millions of
			 lives, but the emergence and spread of antibiotic-resistant bacterial pathogens
			 poses a significant threat to patient and public health.
			(2)Although many
			 antibiotic-resistant infections occur most frequently among individuals in
			 hospitals and other healthcare facilities, they also affect otherwise healthy
			 individuals in the community.
			(3)According to the
			 Centers for Disease Control and Prevention (referred to in this Act as the
			 CDC), healthcare-associated infections (referred to in this Act as
			 HAI) are one of the top 10 leading causes of death in the United
			 States.
			(4)In American
			 hospitals alone, HAI account for an estimated 1,700,000 infections and 99,000
			 associated deaths each year. In 70 percent of these deaths, the bacteria are
			 resistant to at least one commonly used antibiotic.
			(5)Dr. John
			 Jernigan, Chief of Interventions and Evaluations at the CDC, estimates that HAI
			 in hospitals result in up to $27,500,000,000 in additional healthcare costs
			 annually. The growing problem of antibiotic resistance, which affects the most
			 common and least expensive antibiotics first, also shifts utilization toward
			 more expensive antibiotics.
			(6)Methicillin-resistant
			 Staphylococcus aureus (referred to in this Act as MRSA), one of
			 the most dangerous forms of antibiotic-resistant staph infections, highlights
			 the magnitude of the problem. A recent study by the CDC estimates that nearly
			 95,000 people became infected with invasive MRSA in 2005 in the United States,
			 resulting in 19,000 deaths, more than the number who died from HIV/AIDS,
			 Parkinson’s disease, emphysema, or homicide. A vast majority (85 percent) of
			 these infections were associated with healthcare treatment.
			(7)MRSA also affects
			 individuals outside the healthcare setting and in the community. Recent weeks
			 have seen an increase by health and education officials in reported staph
			 infection outbreaks, including antibiotic-resistant strains. These infections
			 have occurred in New York, Kentucky, Virginia, Maryland, Illinois, Ohio, North
			 Carolina, Florida, and the District of Columbia.
			(8)The problem of
			 antibiotic-resistant infections is not limited to MRSA. High levels of
			 resistance in enterococci, Klebsiella pneumonia, Pseudomonas aeruginosa, and E.
			 coli have also been reported.
			(9)Antibiotic-resistant
			 infections have been discovered in troops coming back from Iraq and
			 Afghanistan. A CDC study showed that between March and October 2003, 145 United
			 States service members at military treatment facilities were infected or
			 colonized with a multidrug-resistant gram-negative bacterium called
			 Acinetobacter baumannii. The most likely source of this outbreak was bacteria
			 within deployed field hospitals.
			(10)Despite this
			 significant public health threat, information on community and
			 healthcare-associated infections (referred to in this Act as CHAI)
			 is incomplete and unreliable. Policymakers, healthcare providers, and
			 individual consumers have little information about hospital infection rates,
			 making it difficult to diagnose the scope of the problem and evaluate current
			 infection prevention efforts, and assess potential remedies.
			3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the Centers for Medicare & Medicaid Services.
			(2)AHRQThe
			 term AHRQ means the Agency for Healthcare Research and
			 Quality.
			(3)CHAIThe term CHAI means community
			 and healthcare-associated infections.
			(4)DirectorThe term Director means the
			 Director of the Centers for Disease Control and Prevention, unless otherwise
			 specifically designated.
			(5)HAIThe
			 term HAI means healthcare-associated infections, which are
			 infections that patients acquire during the course of receiving treatment for
			 other conditions within a healthcare setting.
			(6)HospitalThe
			 term hospital means a subsection (d) hospital (as defined in
			 section 1886(d)(1)(B) of the Social Security Act (42 U.S.C.
			 1395ww(d)(1)(B))).
			(7)Interagency
			 working groupThe term interagency working group
			 means the interagency working group on community and healthcare-associated
			 infections established under section 9.
			(8)MRSAThe
			 term MRSA means Methicillin-resistant Staphylococcus
			 aureus.
			(9)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			4.Community and
			 healthcare-associated infection control program
			(a)Establishment
			 of best practices guidelines for infection control
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, AHRQ in collaboration with CDC shall develop best-practices
			 guidelines for internal infection control plans to prevent, detect, control,
			 and treat CHAI at hospitals.
				(2)RequirementsIn
			 carrying out paragraph (1), AHRQ shall—
					(A)establish a set
			 of best practices with supporting justification of their appropriateness and
			 effectiveness based on nationally-recognized or evidence-based standards, which
			 practices may include—
						(i)the
			 establishment of an infection control oversight committee; and
						(ii)the
			 establishment of measures for the prevention, detection, control, and treatment
			 of CHAI, such as—
							(I)staff training
			 and education on CHAI prevention and control, including the monitoring and
			 strict enforcement of hand hygiene procedures;
							(II)a system to
			 identify, designate, and manage patients known to be colonized or infected with
			 CHAI, including diagnostic surveillance processes and policies, procedures and
			 protocols for staff who may have had potential exposure to a patient or
			 resident known to be colonized or infected with a CHAI, and an outreach process
			 for notifying a receiving healthcare facility of any patient known to be
			 colonized or infected with CHAI prior to transfer of such patient within or
			 between facilities;
							(III)the development
			 and implementation of an infection control intervention protocol that may
			 include active detection and isolation procedures, the alternation of the
			 physical plan of a hospital, the appropriate use of anti-microbial agents, and
			 other infection control precautions for general surveillance of infected or
			 colonized patients;
							(B)work in
			 collaboration with other agencies and organizations whose area of expertise is
			 the identification, treatment, and prevention of infectious disease;
					(C)publish proposed
			 guidelines for internal infection control plans;
					(D)provide for a
			 comment period of not less than 90 days; and
					(E)establish final
			 guidelines, taking into consideration any comment received under subparagraph
			 (D).
					(b)Consultation of
			 best practices guidelinesThe Administrator shall consult best
			 practices guidelines in evaluating hospitals infection control plans as a
			 condition of participation in the Medicare program.
			(c)Authorization
			 of appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2008 through 2012.
			5.Collection,
			 reporting, and compilation of community and healthcare-associated infection
			 data
			(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, hospitals shall report information about CHAI to the CDC National
			 Healthcare Safety Network (NHSN), which shall be used by the CDC to develop a
			 national database of infection rates in hospitals. With respect to reporting
			 such information, the following shall apply:
				(1)Hospitals shall
			 meet data reporting standards as required by the NHSN, including timeframes,
			 case-finding techniques, submission formats, infection definitions and other
			 relevant terms, methodology for surveillance of infections, risk-adjustment
			 techniques, or other specifications necessary to render the incoming data
			 valid, consistent, compatible, and manageable.
				(2)Hospitals shall
			 submit data that allows the CDC to distinguish between—
					(A)infections that
			 are present in patients upon their admission to the hospital;
					(B)infections that
			 occur during a patient's hospital stay; and
					(C)infections caused
			 by multiple drug resistant organisms and nondrug resistant organisms.
					(3)The CDC shall
			 have the authority to make such orders, findings, rules, and regulations as
			 necessary to ensure that hospitals accurately and timely track and report
			 data.
				(b)ConsultationThe
			 CDC shall review and revise NHSN standards as appropriate, working in
			 consultation with the Centers for Medicare & Medicaid Services, AHRQ, and
			 national organizations engaged in healthcare quality measurement and
			 reporting.
			(c)Data
			 harmonizationThe Director shall work in collaboration with the
			 Administrator to support the harmonization of data for purposes of developing a
			 national database of infections rates in hospitals and other purposes
			 determined to be appropriate.
			(d)Dissemination
			 of dataNot later than 1 year after the date of enactment of this
			 Act, subject to the confidentiality of patient records, the CDC shall—
				(1)make data
			 available to interested researchers;
				(2)make data
			 available to interested State Health Departments;
				(3)produce useful
			 and accessible reports for the public to allow for comparisons of HAI rates
			 across hospitals; and
				(4)use data to
			 assist hospitals in evaluating and formulating best practices strategies to
			 reduce infection rates.
				(e)Privacy of
			 dataNotwithstanding any other provision of Federal, State, or
			 local law, the infection data collected pursuant to this Act shall be
			 privileged and shall not be—
				(1)subject to
			 admission as evidence or other disclosure in any Federal, State, or local civil
			 or administrative proceeding; and
				(2)subject to use in
			 a State or local disciplinary proceeding against a hospital or provider.
				(f)Authorization
			 of appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2008 through 2012.
			6.Quality
			 improvement payment program
			(a)Pay for
			 performance initiatives reportNot later than 90 days after the
			 date of enactment of this Act, the Administrator shall submit to Congress a
			 report studying the feasibility of reducing HAI rates through a Quality
			 Improvement Payment Program.
			(b)ProgramThe
			 report under subsection (a) shall consider such factors as—
				(1)patient
			 demographics, such as—
					(A)the median income
			 of patients;
					(B)percentage of
			 minority patients; and
					(C)disease
			 condition;
					(2)hospital
			 characteristics, such as—
					(A)median
			 income;
					(B)population
			 density of the hospital zip code locale;
					(C)university
			 affiliation; and
					(D)hospital size as
			 indicated by the number of beds; and
					(3)other factors as
			 determined to be appropriate by the Centers for Medicare & Medicaid
			 Services.
				(c)Authorization
			 of appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2008 through 2012.
			7.Public awareness
			 campaign
			(a)In
			 generalThe Director shall award grants to States for the purpose
			 of enabling the States to carry out public awareness campaigns to provide
			 public education and increase awareness with respect to the issue of reducing,
			 preventing, detecting, and controlling CHAI.
			(b)RequirementsTo
			 be eligible for a grant under subsection (a), a State shall provide assurances
			 to the Secretary that the State campaign to be conducted under the grant
			 shall—
				(1)provide
			 information on the prevention and control of CHAI, including appropriate
			 antibiotic use, causes and symptoms, and management, treatment and reduction
			 methods, in healthcare settings and non-healthcare settings;
				(2)provide
			 information to healthcare providers and the public, including schools,
			 non-profit organizations, and private-sector entities; and
				(3)work with members
			 of the community to promote awareness and education, including hospitals,
			 school health centers, schools, local governments, doctors' offices, prisons,
			 jails, and other public- and private-sector entities.
				(c)Authorization
			 of appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2008 through 2012.
			8.Expansion and
			 coordination of activities of the National Institutes of Health regarding
			 community and healthcare-associated infections
			(a)Community and
			 healthcare-associated infections initiative through the National Institutes of
			 Health
				(1)Expansion and
			 intensification of activities
					(A)In
			 generalThe Director of National Institutes of Health (referred
			 to in this section as the Director), in coordination with the
			 directors of the other national research institutes (as appropriate), may
			 expand and intensify programs of the National Institutes of Health with respect
			 to research and related activities concerning CHAI.
					(B)CoordinationThe
			 directors referred to in paragraph (1) may jointly coordinate the programs
			 referred to in such paragraph and consult with additional Federal officials,
			 voluntary health associations, medical professional societies, and private
			 entities, as appropriate.
					(2)Planning grants
			 and contracts for innovative research in CHAI
					(A)In
			 generalIn carrying out subsection (a)(1) the Director may award
			 planning grants or contracts for the establishment of new research programs, or
			 the enhancement of existing research programs, that focus on CHAI.
					(B)ResearchIn
			 awarding planning grants or contracts under paragraph (1), the Director may
			 give priority to—
						(i)collaborative
			 partnerships, which may include academic institutions, private sector entities,
			 or nonprofit organizations with a focus on infectious disease science,
			 medicine, public health, veterinary medicine, or other discipline impacting or
			 influenced by emerging infectious diseases;
						(ii)research on the
			 most effective copper-based applications to stem infections in military and
			 civilian healthcare facilities; and
						(iii)research on new
			 rapid diagnostic techniques for antibiotic-resistant bacteria.
						(b)ReportNot
			 later than 6 months after the date of enactment of this Act, the Secretary, in
			 collaboration with the Director, the Commissioner of Food and Drugs, and the
			 Director of the National Institutes of Health, shall prepare and submit to the
			 appropriate committees of the Congress a report that describes the obstacles to
			 anti-infective, especially antibacterial, drug research and development. Such
			 report shall—
				(1)identify, in
			 concurrence with infectious disease clinicians and appropriate professional
			 associations, the infectious pathogens that are (or are likely to become) a
			 significant threat to public health because of drug resistance or other
			 factors;
				(2)identify those
			 incentives that may already exist through Federal programs, such as Orphan
			 Product designation, including an explanation of how such programs would apply
			 to infectious diseases and in particular resistant bacterial infections;
				(3)recommend
			 strategies to publicize current incentives available to encourage
			 anti-infective, especially antibacterial, drug research and development;
				(4)recommend
			 additional regulatory and legislative solutions to stimulate appropriate
			 anti-infective, especially antibacterial, drug research and development;
				(5)update the
			 progress made in response to the Public Health Action Plan to Combat
			 Antimicrobial Resistance to include a narrative summary of activities
			 in addition to tables provided in existing progress reports, highlighting where
			 gaps remain as well as obstacles to future progress; and
				(6)recommend
			 strategies to strengthen the Federal response to antimicrobial resistance, as
			 outlined in the Action Plan, in particular additional actions needed to address
			 remaining gaps or obstacles to progress in implementing the Plan, as well as
			 Federal funding needs.
				(c)Public
			 informationThe coordinating committee shall make readily
			 available to the public information concerning the research, education, and
			 other activities relating to CHAI, that are conducted or supported by the
			 National Institutes of Health.
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be necessary for each of fiscal years 2008 through 2012 to carry
			 out this section.
			9.Interagency
			 working group on community and healthcare-associated infections
			(a)EstablishmentThe
			 Secretary, in coordination with the Administrator, shall establish an
			 interagency working group on CHAI to consider issues relating to the reduction
			 and prevention of these infections.
			(b)MembershipThe
			 interagency working group shall be composed of a representative from each
			 Federal agency (appointed by the head of each such agency) that has
			 jurisdiction over, or is affected by, CHAI including—
				(1)the Centers for
			 Medicare & Medicaid Services;
				(2)the Centers for
			 Disease Control and Prevention;
				(3)the Health
			 Resources and Services Administration;
				(4)the Agency for
			 Healthcare Research and Quality;
				(5)the Food and Drug
			 Administration;
				(6)the National
			 Institutes of Health;
				(7)the Department of
			 Agriculture;
				(8)the Department of
			 Defense;
				(9)the Department of
			 Veterans Affairs;
				(10)the
			 Environmental Protection Agency; and
				(11)such other
			 Federal agencies as determined appropriate.
				(c)DutiesThe interagency working group shall—
				(1)work in
			 collaboration with the Interagency Task Force on Anti-microbial
			 Resistance;
				(2)facilitate
			 communication and partnership on infection prevention and quality
			 health-related projects and policies;
				(3)serve as a
			 centralized mechanism to coordinate a national effort—
					(A)to discuss and
			 evaluate evidence and knowledge on infection prevention;
					(B)to determine the
			 range of effective, feasible, and comprehensive actions to improve healthcare
			 quality related to CHAI; and
					(C)to examine and
			 better address the growing impact of CHAI in communities throughout the United
			 States;
					(4)coordinate plans
			 to communicate research results relating to CHAI prevention and control to
			 enable reporting and outreach activities to produce more useful and timely
			 information;
				(5)consider and
			 determine the feasibility of establishing an active surveillance program
			 involving other entities (such as athletic teams or correctional facilities)
			 for the purpose of identifying those individuals in the community that are
			 colonized and at risk of susceptibility to and transmission of bacteria;
				(6)develop an
			 appropriate research agenda for Federal agencies;
				(7)develop
			 recommendations regarding evidence-based best practices, model programs,
			 effective guidelines, and other strategies for promoting CHAI prevention and
			 control;
				(8)monitor Federal
			 progress in meeting specific CHAI prevention and control promotion goals;
			 and
				(9)not later than 2
			 years after the date of enactment of this Act, submit to Congress a report that
			 describes the appropriateness and effectiveness of best practices guidelines
			 developed by the Centers for Disease Control and Prevention for infection
			 control plans.
				(d)Meetings
				(1)In
			 generalThe interagency working group shall meet at least 6 times
			 each year.
				(2)Annual
			 conferenceThe Secretary shall sponsor an annual conference on
			 CHAI prevention, detection, and control to enhance coordination and share best
			 practices in CHAI data collection, analysis, and reporting.
				(e)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be necessary to carry out this section.
			10.Government
			 Accountability Office report on community and healthcare-associated
			 infectionsNot later than 2
			 years after the date of enactment of the Act, the Government Accountability
			 Office shall submit to Congress a report on the impact of this Act on—
			(1)the prevalence of CHAI; and
			(2)the quality and availability of data about
			 CHAI.
			11.PreemptionNothing in this Act shall be construed to
			 preempt existing State laws, except to the extent that such State laws would
			 result in the establishment of duplicative or conflicting surveillance or
			 reporting requirements.
		
